Citation Nr: 0946837	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis, claimed 
as secondary to a nose fracture sustained in service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.  

The Veteran submitted additional evidence directly to the 
Board in December 2006, which was accompanied by a waiver of 
RO consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for sinusitis, 
claimed as secondary to a nose fracture sustained in service, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that bilateral hearing loss and tinnitus are 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as hearing loss and other 
organic disease of the nervous system, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends are the result of 
exposure to acoustic trauma while in service.  He asserts 
that tinnitus has not stopped since his service in Vietnam.  
See July 2005 VA Form 21-4138; June 2006 VA Form 9.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, bilateral 
hearing loss and/or tinnitus.  At the time of his discharge 
from service, clinical evaluation of the Veteran's ears and 
drums was normal and he exhibited hearing at 15/15 on 
whispered voice (WV) test.  See December 1967 report of 
medical examination.  

Post-service medical evidence of record submitted by the 
Veteran reveals that he scored 84 percent at 60 dBHL and 88 
percent at 84 dBHL in his left ear (AS), and 84 percent at 60 
dBHL and 92 percent at 84 dBHL in his right ear (AD).  See 
October 2006 audiology consult.  Each of these findings 
reveals that the Veteran exhibits hearing loss in each ear 
that meets the criteria found at 38 C.F.R. § 3.385.  The 
impression was moderately-severe high-frequency sensorineural 
hearing loss, both ears (AU).  The Veteran also reported a 
history of tinnitus with onset 30 years prior following 
Vietnam.  He reported both military noise exposure and 
occupational noise exposure (with use of hearing protection).  
Although the Veteran was not actually diagnosed with 
tinnitus, the VA audiologist reported that based on the 
Veteran's history of military noise exposure and the type and 
configuration of hearing loss, it is at least as likely as 
not that the Veteran's hearing loss and tinnitus may be 
related to military service.  

The evidence of record supports the claims for service 
connection for bilateral hearing loss and tinnitus.  The 
Board acknowledges that the service treatment records do not 
reveal complaints of hearing loss or tinnitus, and that 
audiometric evaluations during service, to include 
implementation of the whispered voice test, do not showing 
hearing loss that meets VA standards.  The Veteran does 
currently exhibit bilateral hearing loss that meets the 
criteria found at 38 C.F.R. § 3.385, and his contentions 
regarding exposure to acoustic trauma during service are 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board also acknowledges that the opinion provided by the 
VA audiologist regarding the etiology of the Veteran's 
bilateral hearing loss and tinnitus is speculative, as she 
reported that it is at least as likely as not that these 
disabilities may be related to military service.  While 
medical opinions that are speculative, general or 
inconclusive in nature normally cannot support a claim, given 
the Veteran's competent assertions, the Board resolves 
reasonable doubt in his favor by finding that bilateral 
hearing loss and tinnitus are etiologically related to active 
service.  As such, service connection for these disabilities 
is warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claims for service connection for bilateral hearing loss and 
tinnitus have been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

The Veteran seeks service connection for sinusitis, which he 
contends is a result of active service, to include as 
secondary to a nose fracture sustained in service.  Review of 
his service treatment records reveal that he sought treatment 
for a possible fracture of his nose in May 1967, following an 
auto accident.  See clinical record.  Post-service medical 
evidence reveals that the Veteran has been treated for 
sinusitis beginning in the early 1990s.  See records from 
McNeeley Family Clinic.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
medical evidence of record indicates that the Veteran 
sustained an injury to his nose during service and that he 
has post-service treatment for sinusitis, which he contends 
is related to the in-service nose injury.  Based on the 
foregoing, the Board finds that a medical examination is 
necessary for the purpose of determining whether the Veteran 
currently has any sinus disorder(s) and, if so, whether it is 
related to service.  

The Board notes that the Veteran submitted records from the 
Mountain Home VA Medical Center (VAMC) in December 2006.  
These are the only VA treatment records that have been 
associated with the claims folder.  On remand, the RO/AMC 
must make efforts to obtain the Veteran's complete treatment 
records from this facility.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records related to any sinus 
problems from the Mountain Home VAMC.  

2.  Thereafter, schedule the Veteran for 
a nose and sinus examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the nose and sinuses.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current nose or sinus 
disorder had its onset during active 
service or is related to any in- service 
event, disease, or injury, to include the 
injury sustained by the Veteran to his 
nose in May 1967.

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and give the Veteran and 
his representative an appropriate amount 
of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


